Exhibit 10.4

JOINDER AGREEMENT

This JOINDER AGREEMENT (this “Agreement”), dated as of January 23, 2013 is
entered into by and between SILICON VALLEY BANK (the “Additional Lender”) and
the Agent (as hereinafter defined) pursuant to that certain Second Amended and
Restated Credit Agreement, dated as of November 2, 2012 (as amended, restated,
amended and restated, supplemented, extended or otherwise modified in writing
from time to time, the “Credit Agreement”), among OCLARO, INC., a Delaware
corporation (“Parent”), OCLARO TECHNOLOGY LIMITED, a company incorporated under
the laws of England and Wales (“Borrower”), each lender currently party thereto
(the “Existing Lenders”), and WELLS FARGO CAPITAL FINANCE, INC., a California
corporation, as administrative agent for the Lenders (in such capacity, the
“Agent”). Capitalized terms not otherwise defined herein are defined in the
Credit Agreement.

The Additional Lender desires to become a Lender pursuant to the terms of the
Credit Agreement. Borrower desires to amend the Credit Agreement to reflect the
increase in the Revolving Commitments resulting from Additional Lender becoming
a Lender thereunder.

Accordingly, the parties hereto agree as follows:

1. The Additional Lender hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Additional Lender will be deemed to be a party
to the Credit Agreement and a “Lender” for all purposes of the Credit Agreement
and the other Loan Documents, and shall have all of the rights and obligations
of a Lender thereunder as fully as if it has executed the Credit Agreement and
the other Loan Documents. The Additional Lender hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Agreement and in the Loan Documents which are binding
upon the Lenders, including, without limitation all of the authorizations of the
Lenders set forth in Section 15 of the Credit Agreement, as supplemented or
modified from time to time in accordance with the terms thereof.

2. The Additional Lender agrees that, at any time and from time to time, upon
the written request of Agent, it will execute and deliver such further documents
and do such further acts and things as the Agent may reasonably request in order
to effect the purposes of this Agreement.

3. Upon becoming a Lender under the Loan Documents and after giving effect
hereto, Additional Lender’s Revolver Commitment under the Loan Documents shall
be as set forth in the revised Schedule C-1 attached hereto as Exhibit A. The
Credit Agreement is hereby amended by deleting the existing Schedule C-1 in its
entirety and replacing it with the schedule attached hereto as Exhibit A.



--------------------------------------------------------------------------------

4. The Additional Lender (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Loan Documents, (ii) from and after the date hereof, it shall
be bound by the provisions of the Credit Agreement and, to the extent of its Pro
Rata Share of the Revolver Commitments, shall have the rights and obligations of
a Lender thereunder, and (iii) it has received a copy of the Credit Agreement
and the Schedules and Exhibits thereto, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement on the basis of which it has
made such analysis and decision; and (b) agrees that (i) it will, independently
and without reliance on the Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

5. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

6. This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of California.

7. This Agreement shall become effective upon the execution hereof by Agent,
Additional Lender, Parent, and the Borrower and the payment to Additional Lender
of a loan fee in the amount of $150,000, and in any event, shall be deemed
effective upon the funding by Additional Lender of any portion of its Revolver
Commitment under the Loan Documents.

[Remainder of Page Intentionally Left Blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
duly executed by its authorized officers as of the day and year first above
written.

 

SILICON VALLEY BANK,

as Additional Lender

By:  

/s/ Christopher L. Snider

Name:   Christopher L. Snider Title:   Managing Director

WELLS FARGO CAPITAL FINANCE, INC.,

as Agent, Issuing Lender and Swing Lender

By:  

/s/ Patrick McCormack

Name:   Patrick McCormack Title:   Vice President

 

SVB Joinder Agreement (Oclaro)



--------------------------------------------------------------------------------

OCLARO TECHNOLOGY LIMITED,

a company incorporated under the laws of England and Wales,

as Borrower

By:   /s/ Jerry Turin Name: Jerry Turin Title: Director By:   /s/ Keith Border
Name: Keith Border Title: Director

 

OCLARO, INC.,

a Delaware corporation, as Parent

By:   /s/ Jerry Turin Name: Jerry Turin Title: Chief Financial Officer

 

 

SVB Joinder Agreement (Oclaro)



--------------------------------------------------------------------------------

EXHIBIT A

Schedule C-1

Commitments

 

Lender

   Revolver Commitment      Total Commitment  

Wells Fargo Capital Finance, Inc.

   $ 50,000,000       $ 50,000,000   

Silicon Valley Bank

   $ 30,000,000       $ 30,000,000   

All Lenders

   $ 80,000,000       $ 80,000,000   

 

SVB Joinder Agreement (Oclaro)